DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein a condition in which the temperature of the exhaust particulate filter is less than a predetermined temperature higher than a temperature threshold value in the excessive temperature rise condition and lower than a predetermined release end temperature is included in the release condition, wherein the predetermined temperature is a temperature at which an excessive temperature rise of the exhaust particulate filter does not occur if the fuel cut is performed in a short time, and wherein the predetermined release end temperature is a temperature at which the excessive temperature rise of the exhaust particulate filter does not occur, in consideration of a temperature rise which occurs lagging behind an ending of the fuel cut.” in claims 9 and 15, respectively.
The closest prior art of record is Tsunoda et al. (US 2018/0106206). Tsunoda et al. (Tsunoda) discloses a fuel cut method to prevent overheating of the particulate filter during regeneration. (See Tsunoda, Paragraph [0019]). Specifically, Tsunoda discloses  prohibiting a fuel cut when the amount of particulates exceeds a threshold and the temperature of the filter exceeds a threshold temperature. (See Tsunoda, Paragraphs .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746